By the Court, Johnson, J.
It is apparent upon the face of the complaint, that the precise matter presented for adjudication in this action has been once tried before another tribunal, and determined against the plaintiff. That the tribunal before which the matter was so tried had complete jurisdiction of the subject, and jn’oceeded by regular process, cannot well be denied. It is a tribunal created by statute, for the express purpose of trying and determining just such matters, and no other. I do not see, therefore, why the question is not res judicata, as to any new action involving an examination and determination of the same identical questions. For, conceding for the moment, the jurisdiction of a court of equity in such a matter, the tribunal which has already had the matter before it, and made its determination upon it, had at least concurrent and equal jurisdiction therein. This being so. the principle that a matter once considered and decided by a competent power shall not be reviewed, by .any other tribunal having concurrent power, except in the regular course of error or appeal, applies with full force to this case. And this principle, as Chancellor Kent said in Simpson v. Hart, (1 John. Ch. 91, at p. 98,) does not rest upon the mere technical form of the decision. “ It is the unfitness and vexation and indecorum of permitting a party to go on successively by way of experiment, from one concurrent tribunal to another, and thus to introduce conflicting decisions, that prevents a second inquiry.” It is a settled principle of equity never to interfere, in such cases. (Simpson v. Hart, supra. Holmes v. Remsen, 7 id. 286.)
*317The certificate of the jury, finding the incroachment, is conclusive of the fact, as between the owner of the land and the commissioners of highways, for some purposes at least, and I do not see why not for all purposes, until such finding is reversed, in the regular course of review, upon error or appeal. (Bronson v. Mann, 13 John. 460.)
But I am clearly of the opinion that the subject matter of the action is not, in any view, matter of equitable cognizance, and does not fall under any recognized head of equity jurisdiction. This it seems to me is clearly shown by the case of The Mayor &c. of Brooklyn v. Meserole, (26 Wend. 132.) That was the case of the widening of a certain street, and the bill was filed to restrain the authorities from proceeding to widen the street, and to set aside the proceedings authorizing it, as illegal and void. The decree of the chancellor, in that case, was reversed, upon the express ground that chancery had no jurisdiction over the proceedings. The opinion of Chief Justice ííelson clearly demonstrates that it was no case for the interposition of an equitable tribunal. To the same effect, also, is the case of Heywood v. The City of Buffalo, (14 N. Y. Rep. 534.) See also Thatcher v. Dusenbury, (9 How. Pr. R. 32,) which was a suit in equity, to restrain the commissioners of highways from opening certain roads laid out by them, and to have their proceedings in laying out the same declared null and void. It was there held, very properly as I think, that it was no case for the interposition of equity. Many other cases might be cited, were it necessary, all going to establish the proposition that a court of equity has no right to inquire into the proceedings of subordinate tribunals, of special or local jurisdiction, with a view of setting them aside if void at law, or for the purpose of staying or restraining such proceedings. The only remedy which the law gives the plaintiff is a review of the proceedings by common law certiorari.
The plaintiff’s counsel insists that this would afford no *318means of redress, inasmuch, as the return would not bring up the whole proceeding, so as to show the errors complained of. But it would bring up all questions touching the jurisdiction of the inferior tribunal, and all the evidence, and facts, bearing upon such questions. (People v. Goodwin, .1 Seld. 568. People v. Van Alstyne, 32 Barb. 131.)
It would not, however, bring up questions arising upon the evidence, or mere errors in the finding of the jury thereupon, not touching their jurisdiction to entertain and decide the matter before them. The court would not, for instance, look into or pass upon the alleged errors on the part of the jury in finding the encroachment, notwithstanding the evidence of the plaintiff's adverse possession.
But it does not by any means follow, that because an error of that description may not be corrected by a common law certiorari, it is therefore a proper case for equitable interposition.
A conclusive answer to any suggestion of that kind is that given by the court, in Birdsall v. Phillips, (17 Wend. 464:) “ If they go wrong upon the evidence, it is the misfortune of the parties. The object of the law is to give them final powers over the merits, upon the light class of litigation which it confides to them." The proceedings of the inferior tribunal here do not necessarily lead to a multiplicity of actions, nor in their execution, to the commission of an irreparable injury; nor do they cast any cloud upon the plaintiff's title, in any legal sense, in which those terms are used, for the purpose of taking the case out of the general rule, and conferring jurisdiction upon a court of equity. (See Heywood v. The City of Buffalo, 14 N. Y. Rep. 540, 541.) It is not the policy of the law to afford the means of correcting every conceivable error, in legal proceedings; especially those that occur in the proceedings of the various tribunals of inferior and local jurisdiction, upon the comparatively trivial and unimportant matters committed to them. It very properly looks *319to an end to litigation upon every question, irrespective of errors, and determines when and where the means of redress shall cease, upon every subject of litigation..
[Monroe General Term,
December 2, 1861.
I think the order of the special term was right, and should be affirmed.
Order affirmed.
Welles, Smith and Johnson, Justices.]